Appeal from two orders of the Domestic Relations Court of the City of New York (Family Court), Queens County, dated and entered respectively, March 10 and March 31, 1941, each order requiring the appellant to pay to the respondent for the support of herself and child the sum of $100 per month, beginning on April 1, 1941, and the sum of $70 per month, beginning on October 1, 1941. Order entered March 31, 1941, affirmed. No opinion. Hagarty, Johnston and Taylor, JJ., concur; Lazansky, P. J., and Close, J., dissent and vote to modify the order by reducing the award to $60 a month, plus $150 for dental work. Appeal from order dated March 10, 1941, dismissed. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.